On March 4, 2003, movant, Timothy M. Watterson, filed an Amended Motion to Remove the Stark County Bar Association as Relator, the Chair, Stay Deposition and Continue Hearing. On February 20, 2003, the Board of Commissioners on Grievances and Discipline of the Supreme Court filed a motion for leave to intervene. Upon consideration thereof,
IT IS ORDERED by this court that the motions be, and hereby are, denied. It is further ordered by this court, sua sponte, that this matter be dismissed for want of authority.
Moyer, C.J., Resnick, F.E. Sweeney, Pfeifer, Cook, Lundberg Stratton and O’Connor, JJ., concur.